Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 January 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 3d Jany 1781
                        
                        I have received your Excellency’s favor of the 19th of December. Since my last, which was on the 23d of
                            December, I have gained intelligence, thro’ a channel on which I can depend, that the detachment which sailed from New
                            York the 20th of last Month consisted of about 1600 Men, and was chiefly composed of drafts from the different
                            British—German—and provincial Regiments. The Queens Rangers was the only intire Corps that I have heard of. Arnold
                            commanded the detachment. There is little doubt but they have gone to the Southward.
                        I have received a letter from Don Francisco Rendon, the Spanish Resident at Philadelphia, dated the 26th
                            Decemr, of which the following is an extract, "Yesterday arrived in this River a Vessel from the Havanna, by which I
                            received letters from the Governor and Captain General of that place, in which he acquaints me with the disagreeable
                            advice, that the Men of War, which sailed from that port against pensacola, had put back in bad condition, by the
                            Hurricane which happened the 18th October. That of the transports, 23 had arrived at Campechy with 1600 Men, and that they
                            did not as yet know what had become of the remainder of them, 41 in number. But that they were working with the greatest
                            activity to continue the Expedition; and altho’ the other against Augustine is to take place, it is probable that the
                            above accident may retard it."
                        I am anxious to know Your Excellency’s sentiments upon the plan proposed in my letter of the 15th December,
                            addressed jointly to you and the Chevr de Ternay. Should it be deemed expedient to attempt the execution of it, this delay
                            of the expedition against the Floridas, will give us the more time to make the necessary communications to the Governor of
                            the Havanna and to the Commanders of the Spanish Armament.
                        Having just now discharged all the Levies, who were only engaged to the last of December, I find myself
                            obliged to call in all detachments of the Continental Army, not absolutely necessary at remote posts. I have for that
                            reason, and because Colo. Greene’s Regt is now incorporated with the other from the same State, ordered him to join the
                            main Army. I wish Your Excellency many and happy new Years, and have the honor to be With the greatest Respect Your
                            Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    